WENTWORTH, Judge.
Upon appeal by claimant, we affirm a workers’ compensation order denying a wage loss claim for lack of proof of causal relation to the compensable injury.
The order finds for the months in question a demonstrated ability of claimant “to use his injured arm in a full functional capacity” until job termination for unrelated reasons. Appellant incorrectly argues that this finding, by application of “law of the case,” will bar future wage loss benefits. Appellee concedes that is not the case.
To avoid internal inconsistency in the order, such a finding clearly must be read in the light of or qualified by the adjudicated 8% permanent physical impairment, also accompanied in this case by continuing medical restrictions on functional activity. The quoted finding of “demonstrated ability” in accord with the usual standards for wage loss claims, Miller v. Richard Cole Roofing, 510 So.2d 1018 (Fla. 1st DCA 1987), is confined strictly to the specific months and conditions then in question.
Affirmed.
MILLS and BARFIELD, JJ., concur.